      Case 2:21-cv-00678-RSM Document 10 Filed 07/26/21 Page 1 of 2




                                        THE HONORABLE RICARDO S. MARTINEZ




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                                            NO.    C21-00678-RSM
                    Plaintiff,

             v.                             JUDGMENT

McVEA’S TRUCKING COMPANY LLC, a
Washington limited liability company,
d/b/a MTC Trucking Company, LLC,

                    Defendant.

                                 Summary of Judgment

Judgment Creditor:                       Northwest Administrators, Inc.
Judgment Debtor:                         McVea’s Trucking Company, LLC
Principal Judgment Amount                 $703.40
Liquidated Damages                        $140.68
Interest to Date of Judgment:                $8.48
Attorneys' Fees:                          $582.15
Costs:                                    $480.00
Other Recovery Amounts:                  NONE
Percent Interest on Principal:           Three percent (3%) per annum
Interest Rate on Costs:                  NONE
Attorneys for Judgment
  Creditor:                              Reid, McCarthy, Ballew & Leahy, L.L.P.

      THIS MATTER coming on for consideration upon Plaintiff’s motion for

judgment against the Defendant, Plaintiff being represented by its attorney, Russell J.

Reid of Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented,



JUDGMENT – C21-00678-RSM
Page 1 of 2
      Case 2:21-cv-00678-RSM Document 10 Filed 07/26/21 Page 2 of 2




and the Court having reviewed the records and file herein, including the affidavit of

Russell J. Reid, the Declaration of Hunter Hughes, and the exhibits thereto in support

of Plaintiff’s motion, and being fully advised in the premises, now, therefore, it is

hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is

awarded judgment against Defendant in the amounts hereinafter listed, which

amounts are due the Plaintiff’s Trusts by Defendant for its inclusive employment of

members of the bargaining unit represented by Local 174, with which the Defendant

has a valid collective bargaining agreement, and which amounts are due by reason

of its specific acceptance of the Plaintiff’s Agreements and Declarations of Trust for

the period January 2020 and February 2021:            for contributions of $703.40; for

liquidated damages of $140.68, for pre-judgment interest of $8.48, for attorneys’ fees

of $582.15, and for costs of $480.00, all for a total of $1,914.71.

       JUDGMENT ENTERED this 26th day of July, 2021.




                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE



Presented for Entry by:


s/Russell J. Reid___________________
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff

JUDGMENT – C21-00678-RSM
Page 2 of 2
